Citation Nr: 1043292	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from May 1943 to November 1945.  
He served in World War II and awarded the Combat Infantryman 
Badge.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
both service connection for the cause of the Veteran's death and 
entitlement to improved Department of Veterans Affairs (VA) 
improved death pension benefits.  In October 2008, the Appellant 
submitted a Motion to Advance on the Docket.  In October 2008, 
the Board granted the Appellant's motion.  In October 2008, the 
Board denied entitlement to VA improved death pension benefits 
and remanded the issue of service connection for the cause of the 
Veteran's death to the RO for additional action.  In June 2010, 
the Board remanded the Appellant's appeal to the RO for 
additional action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran died in April 2000.  His death certificate lists 
the immediate cause of the death as cardiac arrest.  

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.  




CONCLUSION OF LAW

The cause of the Veteran's death was not the result of a disease 
or injury incurred in or aggravated by active service; a 
service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 1110, 1154(b), 1310, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ §§ 3.102, 3.159, 3.303, 3.312, 3.326(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes the 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  In the context of a claim for 
the cause of a Veteran's death, the VCAA notice must include (1) 
a statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In March 2009, the Appellant was provided with a VCAA notice 
which informed her that: evidence supporting her claim must show 
that either the Veteran died from a service-connected disability 
or a service-connected disability contributed materially or 
substantially in bring about his demise; the VA would be 
responsible for obtaining relevant records from any Federal 
agency, such as the military, VA medical centers or the Social 
Security Administration, as well as records from State or local 
governments, private doctors and hospitals, or current/former 
employers; and she must provide enough information so that the VA 
could request the records from the appropriate person or agency.  
The statement of the case (SOC) and supplemental statements of 
the case (SSOC) issued to the Appellant informed her that service 
connection was not in effect for any disability at the time of 
the Veteran's death.  The January 2010 SSOC issued to the 
Appellant readjudicated her entitlement to service connection for 
the cause of the Veteran's death.

The VA has attempted to secure all relevant documentation to the 
extent possible.  In July 2007, the National Personnel Records 
Center (NPRC) indicated that the Veteran's service treatment 
records were unavailable and had apparently been destroyed in the 
1973 NPRC fire.  The NPRC stated further that there were no 
relevant Office of the Surgeon General, Department of the Army 
(SGO) entries.  In a November 2008 written statement, the 
Appellant related that the Veteran had been treated at the Camp 
Atterbury, Indiana, Army medical facility during active service 
for cold injury residuals and following service separation for 
chronic cold injury residuals including coronary artery disease 
and heart disease by private physicians.  She acknowledged that 
clinical documentation of the Veteran's post-service private 
treatment had been destroyed and was thus unavailable.  In 
December 2009, the RO requested medical records and SGOs from the 
NPRC and, if none were found, asked that sick/morning reports for 
Camp Atterbury be searched from October 1, 1945 to November 30, 
1945.  A January 2010 response from the NPRC reports that 
searches of the Veteran's unit records were negative for morning 
reports pertaining to the Veteran.  The Board twice remanded the 
Appellant's claim for additional action.  In June 2010, the Board 
remanded the Appellant's appeal to the RO so that clinical 
documentation of the Veteran's final treatment and/or 
hospitalization at Livingston Regional Hospital could be 
requested for incorporation into the record.  The Appellant 
failed to execute a provided release so that the cited records 
could be requested.  The VA's duty to assist a claimant in the 
proper development of her case is "not always a one-way street" 
and the claimant must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  

The Board has also considered whether there is a duty to assist 
that was unmet as a VA medical opinion was not obtained pursuant 
to 38 U.S.C.A. § 5103A.  However, the appellant has not provided 
any medical evidence, or sufficient information and authorization 
that would allow VA to obtain medical evidence, contemporaneous 
in time to the Veteran's death.  Accordingly, the sole 
information known about the Veteran's death is that he succumbed 
to cardiac arrest.  In light of the dearth of medical information 
contemporaneous to his death, a VA examination is not warranted.  
 
There remains no issue as to the substantial completeness of the 
Appellant's claim.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, 
the Board now turns to the merits of the Appellant's claim.  

II.  Service Connection for the Cause of the Veteran's Death 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that disability incurred 
in or aggravated by active service either caused or contributed 
substantially or materially to the Veteran's demise.  For a 
service-connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2010).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's April 2000 death certificate indicates that the 
immediate cause of death was cardiac arrest.  At the time of 
Veteran's death, service connection was not in effect for any 
disability.  

As noted above, the Veteran's service treatment records are not 
of record and were apparently destroyed in the 1973 NPRC fire.  
The appellant has submitted alternative evidence indicating that 
the Veteran suffered from a cold injury in service.  The 
Veteran's service personnel records indicate that he served with 
the Army; was in the European Theater of Operations for 24 months 
during which time he participated in combat; and was awarded the 
Combat Infantryman Badge.  

In an August 2003 written statement, the Appellant indicated that 
the Veteran had served "in front line duty for 36 months."  In 
her March 2006 Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a Surviving 
Spouse or Child (Including Death Compensation if Applicable) (VA 
Form 21-534), the Appellant indicated that she was born in 1932 
and had married the Veteran in November 1975.  

In the Appellant's October 2008 Appellant's Brief, the accredited 
representative advanced that the Appellant "contends that the 
death of her husband is due to his experiences while on active 
duty."  

In a November 2008 written statement, the Appellant advanced 
that:

[The Veteran] was treated for a foot 
disorder while at Camp Atterbury, Indiana, 
in November 1945.  The foot disorder that 
he was treated for was cold weather 
injuries of the feet (frostbite).  My 
husband suffered for the rest of his life 
from this illness as it had a lasting 
effect on him.  After he returned home from 
the service, he always had dark purple feet 
with some light yellow and even black 
spots.  According to local doctors at that 
time, he had poor circulation in his lower 
extremities, however, those records have 
been destroyed over 50 years ago.  The 
doctors treated his feet with ointments and 
warm salt water soaks.  He was prescribed a 
special type of socks that he wore on a 
daily basis.  ...  During the winter months, 
his outside activities were very 
restricted, as he could not stand the 
weather due to poor circulation, coronary 
artery disease in the lower extremities, 
and heart disease.  My husband had chest 
pains quite often later on in life.  It is 
my belief that my husband's frostbite 
condition caused his [coronary artery 
disease] and heart disease which eventually 
led to his death.  

In the Appellant's May 2010 Post-Remand Brief, the accredited 
representative asserts that "the Appellant believes it is as 
likely as not that the etiology and nature of the Veteran's death 
was in part contributed to by his foot disorder which was a 
result of cold weather injuries (frostbite) during his service in 
Europe and, in addition, resulted in poor circulation of the 
lower extremities which relates to a vascular disease and 
therefore service-connected death is warranted as the vascular 
disease could contribute to or cause cardiac arrest."  

The Board has reviewed the evidence of record including the 
Appellant's written statements on appeal.  The Veteran's April 
2000 death certificate indicates that he denied of "cardiac 
arrest" without clarifying the etiology for such cardiac arrest.  
The record is devoid of any objective documentation as to the 
Veteran's post-service medical treatment and examinations.  There 
is no competent evidence that the Veteran had coronary artery 
disease or a vascular disease following service.  The Appellant 
failed to return the provided release necessary to obtain 
documentation of the Veteran's final treatment.  In the absence 
of such evidence, the Board finds that any determination as to 
the cause of the Veteran's fatal cardiac arrest would necessitate 
a resort to mere speculation.  

The Appellant asserts that service connection for the cause of 
the Veteran's death is warranted as the Veteran sustained chronic 
frostbite residuals during World War II; subsequently developed 
poor lower extremity circulation and associated coronary artery 
disease and heart disease; and suffered cardiac arrest as the 
result of those disabilities.  Lay assertions may serve to 
support a claim for service connection by establishing the 
occurrence of observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served in Europe during World War II for 24 months; 
participated in combat; and was awarded the Combat Infantryman 
Badge.  Therefore, it is reasonable to conclude that he was 
exposed to cold weather during active service.  However, there is 
no competent evidence of the Veteran having sustained chronic 
cold weather injury residuals or any associated cardiovascular 
disabilities at any time during or following active service as a 
result of cold weather exposure in service.  Indeed, the only 
evidence supporting the Appellant's claim consists of her own 
subjective statements that the Veteran sustained chronic cold 
injury residuals during active service which ultimately led to 
his fatal cardiac arrest.  The Appellant was approximately 13 
when the Veteran was discharged from active service in 1945.  She 
reported marrying the Veteran in 1975, some 30 years after 
service.  The Appellant has not alleged that the she knew the 
Veteran at or proximate to service separation.  Moreover, as a 
layperson she is not competent to diagnose heart disease or 
vascular disease and provide an opinion as to the cause of those 
disorders.  In the absence of any medical records, the Board 
finds that the Appellant's written statements are not competent 
evidence showing that the Veteran died of heart disease that was 
related to cold exposure in service.  Therefore, the Board 
concludes that service connection is not warranted for the cause 
of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2010).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


